DETAILED ACTION
The following is a first office action upon examination of application number 17/692450. Claims 1-20 are pending in the application and have been examined on the merits discussed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/6/2022, 5/18/2022, and 9/30/2022  are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-9 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 10-18 are directed to a system comprising a processor; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. Claims 19-20 are directed to a non-transitory computer-readable storage medium, which is a manufacture, and this a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to aggregate and store transaction data using credentials, which is described by claim limitations reciting: receiving transaction data associated with a plurality of supply chain transactions, wherein the plurality of supply chain transactions are associated with a supply chain stakeholder; aggregating the transaction data associated with the plurality of supply chain transactions received during a predetermined period of time into at least one transactional data package; providing and assigning secure encrypted credentials to the supply chain stakeholder and at least one of: an additional supply chain stakeholder and a regulatory agency to securely access a … infrastructure; and passing the at least one transactional data package … to complete a secure communication of the transaction data between the supply chain stakeholder and at least one of: the additional supply chain stakeholder and the regulatory agency. The identified recited limitations in the claims describing aggregating and storing transaction data using credentials (i.e., the abstract idea) fall within the “Mental Processes” grouping of abstract ideas since they can be performed by a human, mentally or with pen and paper or, alternatively, the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and managing interactions between people. Dependent claims 2, 3, 4, 5, 6, 7, 11, 12, 13, 14, 15, 16, and 20 recite limitations that further narrow the abstract idea; therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements such as the memory storing instructions in claim 10, and the non-transitory computer readable storage medium storing instructions in claim 19, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer. Similarly, reciting that certain steps are performed electronically  only amounts to computer implementation of the abstract idea. 
Additional elements such as securely access a blockchain infrastructure…; and electronically passing the at least one transactional data package through the blockchain infrastructure to complete a secure communication do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements are recited at a high level of generality and only link the abstract idea to a technological environment (blockchain). Similarly, additional elements in claims 8, 9, 17, and 18, add additional elements that do not yield an improvement and generally link the abstract idea to the blockchain technological environment. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting securely access a blockchain infrastructure…; and electronically passing the at least one transactional data package through the blockchain infrastructure to complete a secure communication do not yield an improvement in the functioning of the computer itself, nor do they yield an improvement and only link the abstract idea to a technological environment. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6, 10-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of US 2019/0050810 (Nagalla); in further view of US 11062042 (McKervey). 

As per claim 1, Nagalla teaches: . A computer-implemented method for providing an automated trade transaction using blockchain technology comprising: electronically receiving transaction data associated with a plurality of supply chain transactions, wherein the plurality of supply chain transactions are associated with a supply chain stakeholder; ([Abstract] A method includes obtaining data associated with at least one of: one or more products stored in or transferred via a first cargo distribution terminal, one or more actions occurring in the first cargo distribution terminal, and one or more personnel associated with the first cargo distribution terminal or the one or more products. The method also includes generating an update to a blockchain based on the data and updating a local copy of the blockchain using the update. The method further includes publishing the update to one or more nodes for updating one or more additional copies of the blockchain. The update could identify that at least a portion of the one or more products has been received at or shipped from the first cargo distribution terminal. [0023] … For example, one or more blocks 102 in the blockchain 100 could represent cargo stored in, being transferred to, or being transferred from one or more distribution terminals. As another example, one or more blocks 102 in the blockchain 100 could represent information about drivers or vehicles used to transfer cargo to or from one or more distribution terminals. [0029] In general, any stakeholder associated with cargo being transported or distributed could access and add information to one or more blockchains 100. The following describes examples of the types of stakeholders that could be associated with one or more blockchains 100 in the oil and gas industry. Of course, other or additional stakeholders could be associated with one or more blockchains 100 in the oil and gas industry. Also, the blockchains 100 could be used with any suitable stakeholders in any suitable industries. [0030] In the oil and gas industry, the stakeholders could include shareholders who initially own cargo and who can use at least one blockchain 100 to accurately track shipments, make allocations based on terminal distribution/demand patterns, and generate stock reconciliation reports)
electronically aggregating the transaction data associated with the plurality of supply chain transactions received … into at least one transactional data package; ([0053] … nodes 316 generally operate to receive transaction data (such as actual transaction data or metadata) and to provide the transaction data to the mining nodes 318. The mining nodes 318 generally operate to create new blocks for the transactions and to publish the new blocks for addition to the blockchains 322).
electronically passing the at least one transactional data package through the blockchain infrastructure to complete a secure communication of the transaction data between the supply chain stakeholder and at least one of: the additional supply chain stakeholder and the regulatory agency ([0026] … The parties also generate or use transaction data, and cryptographic operations are performed using the transaction data to create and add new blocks 102 to the blockchain 100. Thus, parties can append new blocks 102 to the blockchain 100 at different computing nodes as new transactions occur, and these blocks 102 are propagated to other computing nodes so that the blockchain 100 can be updated at those nodes. [0036] … Each virtual gateway 210 generally operates to support communications between the various entities over a virtual network 212. Among other things, this allows each mining node 208 to send updates made to its local copy of one or more blockchains 100 to other mining nodes 208, which allows those other mining nodes 208 to update their local copies of the same blockchain(s) 100 [0034] As shown in FIG. 2, the functional architecture 200 is generally associated with different entities, including a consortium leader 202 and one or more consortium members 204a-204b. The consortium leader 202 generally represents an entity responsible for allowing one or more initial consortium members to join a consortium and begin using one or more blockchains 100. Depending on the implementation, the consortium leader 202 or the initial consortium members can then allow additional consortium members to join the consortium and begin using one or more blockchains 100. Each consortium member 204a-204b generally represents an entity that uses one or more blockchains 100 in some way. It should be noted that these designations (consortium leader and consortium member) are used here as a matter of convenience and do not limit the activities that can be performed by these entities. For instance, a consortium leader often represents an entity that uses the blockchains 100 and thus acts like a consortium member).

Although not explicitly taught by Nagalla, McKervey teaches: electronically aggregating the transaction data associated with the plurality of supply chain transactions received during a predetermined period of time into at least one transactional data package; (Col 62 ln 29-34 the data intake and query system 108 communicates groups of block entries together. For example, the data intake and query system 108 can communicate block entries according to a predetermined time interval or based on a number or size of the block entries to be communicated. Col 68 ln 53-57 the distributed ledger system 1800 can generate a block based on a predetermined period of time. For example, the distributed ledger system 1800 can generate a block for the blockchain 2000 once a second, every 10 seconds, once a minute, every 10 min., every hour, etc.).
electronically providing and assigning secure encrypted credentials to the supply chain stakeholder and at least one of: an additional supply chain stakeholder and a regulatory agency to securely access a blockchain infrastructure; and  (Col 62 ln 49-64 the data intake and query system 108 can sign the block entries that it communicates to the distributed ledger system 1800. For example, the data intake and query system 108 can generate a hash of a block entry, encrypt the generated hash using a private key of a key pair, and send the encrypted hash along with the block entry to the distributed ledger system 1800. In turn, the distributed ledger system 1800 can generate a hash of the block entry received from the data intake and query system 108 (minus the encrypted hash), decrypt the encrypted hash using a public key of the same key pair, and compare the decrypted hash with the hash it generated from the block entry. Based on a match of the two hashes, the distributed ledger system 1800 can confirm that the block entry came from the data intake and query system 108 and has not been altered or modified. Col 67 ln 49-54 the information stored on the ledger may be encrypted (non-limiting example: using a public key of a key pair associated with the data intake and query system 108), redacted, compressed, transformed (e.g., through a one-way transformation or a reversible transformation), and so on. Col 71 ln 9-15 the block entries can be compressed and/or the content of one or more block entries (or all block entries) can be encrypted using a public key of a key pair associated with the data intake and query system 108. In this way, the distributed ledger system 1800 can limit the accessibility of the block entries. Col 73 ln 46-52 the distributed ledger system 1800 can encrypt the entries using a public key of a key pair associated with the data intake and query system 108. In certain embodiments, the distributed ledger system 1800 can encrypt entries using different key pairs associated with different customers or users of the data intake and query system 108).
One of ordinary skill in the art would have recognized that applying the teachings of McKervey to the system of Nagalla would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the generation of blocks upon passage of a predetermined time interval.	

As per claim 2, Nagalla teaches: wherein electronically receiving the transaction data includes receiving a plurality of transaction data points that are associated with the plurality of supply chain transactions, ([0006] data associated with at least one of: (i) one or more products stored in or transferred via a first cargo distribution terminal, (ii) one or more actions occurring in the first cargo distribution terminal, and (iii) one or more personnel associated with the first cargo distribution terminal or the one or more products. The method also includes generating an update to a blockchain based on the data and updating a local copy of the blockchain using the update. The method further includes publishing the update to one or more nodes for updating one or more additional copies of the blockchain).
wherein the plurality of transaction data points are electronically stored upon a supply chain data repository …  ([0019] … stakeholders have different systems and databases at every stage [0025] … data 112 associated with one or more transactions (such as actual data or metadata describing the transactions) [0027] … Blockchains 100 could be used in any other suitable manner to support terminal automation functions and to share data between multiple parties).

Although not explicitly taught by Nagalla, McKervey teaches: wherein the plurality of transaction data points are electronically stored upon a supply chain data repository for the predetermined period of time (Col 62 ln 29-34 the data intake and query system 108 communicates groups of block entries together. For example, the data intake and query system 108 can communicate block entries according to a predetermined time interval or based on a number or size of the block entries to be communicated. Col 68 ln 53-57 the distributed ledger system 1800 can generate a block based on a predetermined period of time. For example, the distributed ledger system 1800 can generate a block for the blockchain 2000 once a second, every 10 seconds, once a minute, every 10 min., every hour, etc.).
One of ordinary skill in the art would have recognized that applying the teachings of McKervey to the system of Nagalla would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the storage of data associated with a time interval.

As per claim 3, Nagalla teaches: further including electronically analyzing the transaction data and electronically categorizing the transaction data into at least one data category that is associated with at least one of: regulatory information, legal information, contractual information, transactional information, customs information, trade account information, and product specific information included within the transaction data, wherein the at least one data category is appended to the plurality of transaction data points that are stored upon the supply chain data repository ([0019] … stakeholders have different systems and databases at every stage [0025] … data 112 associated with one or more transactions (such as actual data or metadata describing the transactions) [0027] … Blockchains 100 could be used in any other suitable manner to support terminal automation functions and to share data between multiple parties [0068] The information used to generate the graphical user interface 500 can be inserted into one or more blockchains 100, 322 by any suitable entity or entities, and that information can then be mined from the blockchain(s) 100, 322 to generate the graphical user interface 500. For example, an owner or operator of a distribution terminal could use a device 400 having a processor 402 that inserts blocks into the blockchain(s) 100, 322 related to the tank, the product stored in the tank, the cargo vehicle(s) that delivered the product in the tank, and the cargo vehicle(s) that shipped the product from the tank. An owner or operator of each gas station could use a device 400 having a processor 402 that inserts blocks into the blockchain(s) 100, 322 related to the receipt and use of the product. A third-party system could include a processor 402 that inserts blocks into the blockchain(s) 100, 322 related to end users. [Fig. 7]).

As per claim 4, Nagalla teaches: wherein electronically aggregating the transaction data includes accessing the supply chain data repository and retrieving the plurality of transaction data points, wherein the plurality of transaction data points are aggregated into unitary transaction data that pertains to the predetermined period of time ([0036] Each transaction node 206 generally operates to receive information associated with transactions (such as information related to cargo, smart contracts, drivers, or vehicles) and submit that information to one or more mining nodes 208 for inclusion in one or more suitable blockchains 100. [0042] … display blocks, associated transactions [0053] …transaction nodes 316 generally operate to receive transaction data (such as actual transaction data or metadata) and to provide the transaction data to the mining nodes 318. The mining nodes 318 generally operate to create new blocks for the transactions and to publish the new blocks for addition to the blockchains 322).

Although not explicitly taught by Nagalla, McKervey teaches: wherein the plurality of transaction data points are aggregated into unitary transaction data that pertains to the predetermined period of time (Col 62 ln 29-34 the data intake and query system 108 communicates groups of block entries together. For example, the data intake and query system 108 can communicate block entries according to a predetermined time interval or based on a number or size of the block entries to be communicated. Col 68 ln 53-57 the distributed ledger system 1800 can generate a block based on a predetermined period of time. For example, the distributed ledger system 1800 can generate a block for the blockchain 2000 once a second, every 10 seconds, once a minute, every 10 min., every hour, etc.).
One of ordinary skill in the art would have recognized that applying the teachings of McKervey to the system of Nagalla would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the storage of data associated with a time interval.

As per claim 5, Nagalla teaches: wherein the electronically aggregated transaction data is packaged into the at least one transactional data package that includes transaction data associated with the plurality of supply chain transactions received during the predetermined period of time ([0036] Each transaction node 206 generally operates to receive information associated with transactions (such as information related to cargo, smart contracts, drivers, or vehicles) and submit that information to one or more mining nodes 208 for inclusion in one or more suitable blockchains 100. [0042] … display blocks, associated transactions [0053] …transaction nodes 316 generally operate to receive transaction data (such as actual transaction data or metadata) and to provide the transaction data to the mining nodes 318. The mining nodes 318 generally operate to create new blocks for the transactions and to publish the new blocks for addition to the blockchains 322).

Although not explicitly taught by Nagalla, McKervey teaches: transaction data associated with the plurality of supply chain transactions received during the predetermined period of time (Col 62 ln 29-34 the data intake and query system 108 communicates groups of block entries together. For example, the data intake and query system 108 can communicate block entries according to a predetermined time interval or based on a number or size of the block entries to be communicated. Col 68 ln 53-57 the distributed ledger system 1800 can generate a block based on a predetermined period of time. For example, the distributed ledger system 1800 can generate a block for the blockchain 2000 once a second, every 10 seconds, once a minute, every 10 min., every hour, etc.).
One of ordinary skill in the art would have recognized that applying the teachings of McKervey to the system of Nagalla would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the storage of data associated with a time interval.

As per claim 6, although not explicitly taught by Nagalla, McKervey teaches: wherein electronically providing and assigning secure encrypted credentials includes providing the secure encrypted credentials as private encrypted data keys that are respectively assigned to the supply chain stakeholder and at least one of: the additional supply chain stakeholder and the regulatory agency (Col 73 ln 46-52 the distributed ledger system 1800 can encrypt the entries using a public key of a key pair associated with the data intake and query system 108. In certain embodiments, the distributed ledger system 1800 can encrypt entries using different key pairs associated with different customers or users of the data intake and query system 108 Col 62 ln 49-64 the data intake and query system 108 can sign the block entries that it communicates to the distributed ledger system 1800. For example, the data intake and query system 108 can generate a hash of a block entry, encrypt the generated hash using a private key of a key pair, and send the encrypted hash along with the block entry to the distributed ledger system 1800. In turn, the distributed ledger system 1800 can generate a hash of the block entry received from the data intake and query system 108 (minus the encrypted hash), decrypt the encrypted hash using a public key of the same key pair, and compare the decrypted hash with the hash it generated from the block entry. Based on a match of the two hashes, the distributed ledger system 1800 can confirm that the block entry came from the data intake and query system 108 and has not been altered or modified. Col 67 ln 49-54 the information stored on the ledger may be encrypted (non-limiting example: using a public key of a key pair associated with the data intake and query system 108), redacted, compressed, transformed (e.g., through a one-way transformation or a reversible transformation), and so on. Col 71 ln 9-15 the block entries can be compressed and/or the content of one or more block entries (or all block entries) can be encrypted using a public key of a key pair associated with the data intake and query system 108. In this way, the distributed ledger system 1800 can limit the accessibility of the block entries.).
One of ordinary skill in the art would have recognized that applying the teachings of McKervey to the system of Nagalla would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of keys to authenticate users performing transactions.

As per claim 10, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. Additionally, Nagalla teaches: a memory storing instructions when executed by a processor ([0060] As shown in FIG. 4, the device 400 includes at least one processor 402, at least one storage device 404, at least one communications unit 406, and at least one input/output (“I/O”) unit 408. Each processor 402 can execute instructions, such as those that may be loaded into a memory 410).

As per claim 11, this claim recites limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

As per claim 12, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies.

As per claim 13, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies.

As per claim 14, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies.

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies.

As per claim 19, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. Additionally, Nagalla teaches: non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method ([0060] As shown in FIG. 4, the device 400 includes at least one processor 402, at least one storage device 404, at least one communications unit 406, and at least one input/output (“I/O”) unit 408. Each processor 402 can execute instructions, such as those that may be loaded into a memory 410).

As per claim 20, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of US 2019/0050810 (Nagalla); in further view of US 11062042 (McKervey); in view of Official Notice.

As per claim 7, although not explicitly taught by Nagalla, McKervey teaches: wherein each of the private encrypted data keys are publicly inaccessible and are encrypted (Col 73 ln 46-52 the distributed ledger system 1800 can encrypt the entries using a public key of a key pair associated with the data intake and query system 108. In certain embodiments, the distributed ledger system 1800 can encrypt entries using different key pairs associated with different customers or users of the data intake and query system 108 Col 62 ln 49-64 the data intake and query system 108 can sign the block entries that it communicates to the distributed ledger system 1800. For example, the data intake and query system 108 can generate a hash of a block entry, encrypt the generated hash using a private key of a key pair, and send the encrypted hash along with the block entry to the distributed ledger system 1800. In turn, the distributed ledger system 1800 can generate a hash of the block entry received from the data intake and query system 108 (minus the encrypted hash), decrypt the encrypted hash using a public key of the same key pair, and compare the decrypted hash with the hash it generated from the block entry. Based on a match of the two hashes, the distributed ledger system 1800 can confirm that the block entry came from the data intake and query system 108 and has not been altered or modified. Col 67 ln 49-54 the information stored on the ledger may be encrypted (non-limiting example: using a public key of a key pair associated with the data intake and query system 108), redacted, compressed, transformed (e.g., through a one-way transformation or a reversible transformation), and so on. Col 71 ln 9-15 the block entries can be compressed and/or the content of one or more block entries (or all block entries) can be encrypted using a public key of a key pair associated with the data intake and query system 108. In this way, the distributed ledger system 1800 can limit the accessibility of the block entries.).
One of ordinary skill in the art would have recognized that applying the teachings of McKervey to the system of Nagalla would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of keys to authenticate users performing transactions.

Although Nagalla does not explicitly disclose private encrypted data keys are publicly inaccessible and are encrypted with at least one of: a numerical encrypted key code and an alpha-numerical encrypted key code, Official notice is taken that it was old and well known at the time of the invention that private encrypted data keys are publicly inaccessible and are encrypted with numerical encrypted key code. One of ordinary skill in the art would have recognized that applying the teachings of the Official Notice to the system of Nagalla would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of blockchain encrypted keys.

As per claim 8, although not explicitly taught by Nagalla, Mckervey teaches: wherein each of the private encrypted data keys are exchanged as ownership credentials to securely access the blockchain infrastructure through a transaction portal to communicate the transactional data package from the blockchain infrastructure to the transaction portal (Col 62 ln 49-64 the data intake and query system 108 can sign the block entries that it communicates to the distributed ledger system 1800. For example, the data intake and query system 108 can generate a hash of a block entry, encrypt the generated hash using a private key of a key pair, and send the encrypted hash along with the block entry to the distributed ledger system 1800. In turn, the distributed ledger system 1800 can generate a hash of the block entry received from the data intake and query system 108 (minus the encrypted hash), decrypt the encrypted hash using a public key of the same key pair, and compare the decrypted hash with the hash it generated from the block entry. Based on a match of the two hashes, the distributed ledger system 1800 can confirm that the block entry came from the data intake and query system 108 and has not been altered or modified. Col 67 ln 49-54 the information stored on the ledger may be encrypted (non-limiting example: using a public key of a key pair associated with the data intake and query system 108), redacted, compressed, transformed (e.g., through a one-way transformation or a reversible transformation), and so on. Col 71 ln 9-15 the block entries can be compressed and/or the content of one or more block entries (or all block entries) can be encrypted using a public key of a key pair associated with the data intake and query system 108. In this way, the distributed ledger system 1800 can limit the accessibility of the block entries. Col 73 ln 46-52 the distributed ledger system 1800 can encrypt the entries using a public key of a key pair associated with the data intake and query system 108. In certain embodiments, the distributed ledger system 1800 can encrypt entries using different key pairs associated with different customers or users of the data intake and query system 108).
One of ordinary skill in the art would have recognized that applying the teachings of McKervey to the system of Nagalla would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of keys to authenticate users performing transactions.

As per claim 9, although not explicitly taught by Nagalla, McKervey teaches: wherein the transaction portal is at least one node that allows the secure communication of the transaction data between the supply chain stakeholder and at least one of: the additional supply chain stakeholder and the regulatory agency upon the exchange of the private encrypted data keys (Col 62 ln 49-64 the data intake and query system 108 can sign the block entries that it communicates to the distributed ledger system 1800. For example, the data intake and query system 108 can generate a hash of a block entry, encrypt the generated hash using a private key of a key pair, and send the encrypted hash along with the block entry to the distributed ledger system 1800. In turn, the distributed ledger system 1800 can generate a hash of the block entry received from the data intake and query system 108 (minus the encrypted hash), decrypt the encrypted hash using a public key of the same key pair, and compare the decrypted hash with the hash it generated from the block entry. Based on a match of the two hashes, the distributed ledger system 1800 can confirm that the block entry came from the data intake and query system 108 and has not been altered or modified. Col 67 ln 49-54 the information stored on the ledger may be encrypted (non-limiting example: using a public key of a key pair associated with the data intake and query system 108), redacted, compressed, transformed (e.g., through a one-way transformation or a reversible transformation), and so on. Col 71 ln 9-15 the block entries can be compressed and/or the content of one or more block entries (or all block entries) can be encrypted using a public key of a key pair associated with the data intake and query system 108. In this way, the distributed ledger system 1800 can limit the accessibility of the block entries. Col 73 ln 46-52 the distributed ledger system 1800 can encrypt the entries using a public key of a key pair associated with the data intake and query system 108. In certain embodiments, the distributed ledger system 1800 can encrypt entries using different key pairs associated with different customers or users of the data intake and query system 108).
One of ordinary skill in the art would have recognized that applying the teachings of McKervey to the system of Nagalla would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of keys to authenticate user transactions.

As per claim 16, this claim recites limitations substantially similar to those addressed by the rejection of claim 7, above; therefore, the same rejection applies.

As per claim 17, this claim recites limitations substantially similar to those addressed by the rejection of claim 8, above; therefore, the same rejection applies.

As per claim 18, this claim recites limitations substantially similar to those addressed by the rejection of claim 9, above; therefore, the same rejection applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0273780 (Crintea) – discloses a system that collects transaction data from clients for a predetermined time prior to storing the aggregated data in a blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683